Mr. Justice Graves delivered the opinion of the court. This court in an opinion handed down in this case on July 9, 1919, 215 Ill. App. 473, determined on their merits all questions that are now presented by this record; reversed a decree of the circuit court that had been entered on February 16, 1918, and remanded the cause to that court with directions to enter a decree therein in accordance with the views expressed in that opinion. The decree appealed from at that time provided, in part, that the master in chancery should turn over to one of the attorneys for defendant in error certain moneys that came into his hands from the sale of lands in a partition suit, on which plaintiff in error had a lien for the- payment of certain alimony that had theretofore been awarded to her, and that the said attorney should hold the same until the termination of certain litigation then pending. This court held that such order was erroneous in that respect and that the moneys should remain in the hands of the master in chancery until he was authorized by an order of distribution to pay the same to the parties to whom it belonged, and reversed the decree and remanded the cause with directions to the circuit court to enter a decree in conformity with the views in that opinion expressed. It now appears that notwithstanding the fact that an appeal was prayed for, allowed and perfected from that decree, the fund which the master was directed to turn over to the said attorney for defendant in error was in fact turned over to him pursuant to such decree. In due time the cause was redocketed and came up for hearing in the trial court on motion of plaintiff in error for a decree in conformity with the directions of this court. The circuit court refused to enter such decree, but did enter one in which it directed that the said moneys, so turned over by the master in chancery to the said attorney, be paid over by him to defendant in error,, instead of ordering the same returned to the master in chancery whom this court held was the one entitled to it. That was error. When a case has once been determined by this court and its mandate has gone forth, what this court there held in determining the questions involved is the law in that case, until, if ever, the same is reversed by the Supreme Court, and is binding on the parties, the circuit court, and this court. Union Nat. Bank of Chicago v. Hines, 187 Ill. 109; Baum v. Hartmann, 238 Ill. 519; Wolkau v. Wolkau, 217 Ill. App. 471. It was the imperative duty of the circuit court when this case was again redoclteted in that court to follow the mandate of this court, not only in the respect above mentioned, but in all other respects. Washburn S Moen Mfg. Co. v. Chicago Galvanized Wire Fence Co., 119 Ill. 30; Wadhams v. Gay, 83 Ill. 250; Pritchard v. Fruit, 214 Ill. App. 340; Wolkau v. Wolkau, supra. The trial court had no right to enter any decree after the case was redocketed except in conformity with the directions of this court. Spring Lake Drainage & Levee Dist. v. Stead, 263 Ill. 247; People v. Waite, 243 Ill. 156. It was the duty of the trial court to examine the opinion of this court and proceed in conformity with it. Pittsburg, C., C. & St. L. Ry. Co. v. Gage, 286 Ill. 213. The decree entered and now under consideration was at least in the respect above mentioned in utter if.not in wilful disregard of the views expressed by this court in its former opinion. The decree of the circuit court is therefore reversed and the cause is remanded to that court with directions to enter a decree in conformity with the views expressed in the former opinion of this court, and in this opinion, not only in regard to the matter above discussed, but in all other respects, and to enter such decree as of the date when it in fact is made, and not nunc pro tunc as of any former date. Reversed and remanded with directions.